     Case 2:19-cv-00888-MRM Document 20 Filed 03/16/20 Page 1 of 8 PageID 61




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

SEAN VISINTAINER,

        Plaintiff,

v.                                                      Case No.: 2:19-cv-888-FtM-MRM

ROBERT MALLORY ROOFING INC. and
ROBERT MALLORY,

        Defendants.
                                                /

                                               ORDER

        Before the Court is the parties’ Joint Motion to Approve Settlement Agreement and to

Dismiss with Prejudice. (Doc. 19). The parties consented to proceed before a United States

Magistrate Judge. (See Docs. 13, 15). The parties attach the executed proposed settlement

agreement as Exhibit A to their Joint Motion. (See Doc. 19-1). For the reasons set forth herein,

the Joint Motion (Doc. 19) is GRANTED.

                                          BACKGROUND

        Plaintiff filed a Complaint alleging a failure to pay overtime compensation in violation of

29 U.S.C. § 207 of the Fair Labor Standards Act (“FLSA”). (Doc. 1). He alleges that between

July and October 2019, Defendants employed Plaintiff as a non-exempt, hourly paid employee.

(Id. at 4). Plaintiff, in particular, alleges that Defendants failed to pay Plaintiff at a rate of one

and one-half times Plaintiff’s regular rate for all hours worked in excess of forty (40) in a single

workweek. (Id. at 5).

        Plaintiff did not file an answer to the Court’s interrogatories nor have Defendants filed an

Answer to Plaintiff’s Complaint. Nevertheless, the parties represent that:
   Case 2:19-cv-00888-MRM Document 20 Filed 03/16/20 Page 2 of 8 PageID 62




                  Plaintiff believes he is entitled to 10 hours of time and a half
                  overtime payment for each of the thirteen (13) weeks he was in fact
                  employed with the Defendants. Plaintiff was paid $15.00 per hour,
                  making him entitled to $2,925.00 in unpaid overtime premiums (13
                  weeks x 10 hours of overtime per week x $22.50 time and a half
                  overtime rate). Plaintiff also claimed entitlement to liquidated
                  damages.

(Doc. 19 at 1).

       The Court now turns to the applicable legal standard for approving an FLSA settlement.

                                        LEGAL STANDARD

       To approve the settlement of FLSA claims, the Court must determine whether the

settlement is a “fair and reasonable resolution of a bona fide dispute” of the claims raised

pursuant to the FLSA. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir.

1982); 29 U.S.C. § 216. There are two ways for a claim under the FLSA to be settled or

compromised. Lynn’s Food Stores, 679 F.2d at 1352-53. The first is under 29 U.S.C. § 216(c),

providing for the Secretary of Labor to supervise the payments of unpaid wages owed to

employees. Lynn’s Food Stores, 679 F.2d at 1353. The second is under 29 U.S.C. § 216(b)

when an action is brought by employees against their employer to recover back wages. Lynn’s

Food Stores, 679 F.2d at 1353. When the employees file suit, the proposed settlement must be

presented to the district court for the district court’s review and determination that the settlement

is fair and reasonable. Id. at 1353-54.

       The Eleventh Circuit has found settlements to be permissible when employees bring a

lawsuit under the FLSA for back wages. Id. at 1354. Specifically, the Eleventh Circuit held:

                  [A lawsuit] provides some assurance of an adversarial context. The
                  employees are likely to be represented by an attorney who can
                  protect their rights under the statute. Thus, when the parties submit
                  a settlement to the court for approval, the settlement is more likely
                  to reflect a reasonable compromise of disputed issues than a mere
                  waiver of statutory rights brought about by an employer’s




                                                   2
      Case 2:19-cv-00888-MRM Document 20 Filed 03/16/20 Page 3 of 8 PageID 63




                overreaching. If a settlement in an employee FLSA suit does reflect
                a reasonable compromise over issues, such as FLSA coverage or
                computation of back wages, that are actually in dispute; we allow
                the district court to approve the settlement in order to promote the
                policy of encouraging settlement of litigation.

Id. at 1354.

         Applying these standards, the Court analyzes the proposed settlements in this case below.

                                           DISCUSSION

I.       Bona Fide Dispute

         As a threshold matter, the Court finds that a bona fide dispute exists between the parties.

Despite Plaintiff’s claim, it is the Defendants’ position “that the Plaintiff did not work anywhere

near [the above referenced] amount of overtime hours and felt that in reality the Plaintiff was

only entitled to a much lower amount of unpaid overtime.” (Doc. 19 at 1-2). To avoid the

uncertainties and burden of a protracted litigation, and the possibility that Plaintiff would recover

less had Defendants prevailed at trial, the parties instead settled their dispute. (Doc. 19 at 2, 3).

The proper focus, thus, is on the fairness and reasonableness of the proposed settlement

agreement.

II.      Monetary Terms

         While Plaintiff asserts damages in the amount of $2,925.00, under the settlement

agreement, he will receive a gross payment of $3,000 - $1,500 for unpaid wages and $1,500 for

liquidated damages. The parties explain that the reason for this reduction was “due to the fact

that the number of hours the Defendants claim the Plaintiff worked versus what the Plaintiff

alleges he worked is much less and Defendants claimed that the amount of Plaintiff’s recovery

would not exceed $700.00 in both unpaid wages and liquidated damages.” (Doc. 19 at 3). The




                                                  3
   Case 2:19-cv-00888-MRM Document 20 Filed 03/16/20 Page 4 of 8 PageID 64




parties also represent that each finds the payment acceptable as reasonably resolving Plaintiff’s

claim. (Id. at 2).

        The Court agrees with the parties that this is a fair and reasonable resolution of Plaintiff’s

claim notwithstanding the reduced payment. From the parties’ filing, it is clear the amount

Plaintiff claims he is entitled to is disputed. Had the parties went to trial, there was a real

possibility Plaintiff would recover far less than either what he claims or what Defendants are

offering, here. Therefore, the Court accepts the parties’ explanation for the disparity between the

proposed settlement amount and Plaintiff’s earlier claim for damages and finds the payment a

fair and reasonable resolution of Plaintiff’s unpaid wages and liquidated damages claim.

III.    Attorney Fees

        Defendants also agree to pay Plaintiff’s counsel $2,800.00 for fees and costs. (Doc. 19 at

3-4). As explained in Bonetti v. Embarq Management Company, 715 F. Supp. 2d 1222, 1228

(M.D. Fla. 2009), “the best way to insure that no conflict [of interest between an attorney’s

economic interests and those of his client] has tainted the settlement is for the parties to reach

agreement as to the plaintiff’s recovery before the fees of the plaintiff’s counsel are considered.

If these matters are addressed independently and seriatim, there is no reason to assume that the

lawyer’s fee has influenced the reasonableness of the plaintiff’s settlement.” In Bonetti, the

Court determined:

                [I]f the parties submit a proposed FLSA settlement that, (1)
                constitutes a compromise of the plaintiff’s claims; (2) makes full and
                adequate disclosure of the terms of settlement, including the factors
                and reasons considered in reaching same and justifying the
                compromise of the plaintiff’s claims; and (3) represents that the
                plaintiff’s attorneys’ fee was agreed upon separately and without
                regard to the amount paid to the plaintiff, then, unless the settlement
                does not appear reasonable on its face or there is reason to believe
                that the plaintiff’s recovery was adversely affected by the amount of
                fees paid to his attorney, the Court will approve the settlement




                                                   4
   Case 2:19-cv-00888-MRM Document 20 Filed 03/16/20 Page 5 of 8 PageID 65




                  without separately considering the reasonableness of the fee to be
                  paid to plaintiff’s counsel.

715 F. Supp. 2d at 1228.

        Here, the parties represent that the costs totaled $523.35 and that Plaintiff’s counsel

worked in excess of fifteen (15) hours on this matter at an hourly rate of $300.00 per hour for a

total of $4,500 in incurred fees. (Doc. 19 at 4). Yet, “[i]n order to resolve this case in an

efficient manner,” the parties state “Counsel agreed to significantly reduce her fees to the total of

. . . $2,476.65.” (Id.). The parties, moreover, explicitly state that “[t]his amount was negotiated

separately from, and subsequent to, the amounts determined to be reasonable to the Plaintiff to

resolve his claim, and did not affect the amount to be paid to Plaintiff in this matter.” (Id.).

        The Court is satisfied with the parties’ explanation for both the reduced sum Defendants

will pay Plaintiff’s counsel and their negotiation in determining that amount. Importantly, from

the parties’ representations, the amount Defendants will pay Plaintiff’s attorney did not

compromise the amount Defendants will pay Plaintiff as the former was negotiated subsequently

and separate from the latter. The Court, therefore, finds this payment a fair and reasonable

resolution that did not compromise the amount Defendants will pay Plaintiff.

IV.     Non-Cash Concessions

        The Court notes that the proposed settlement agreement contains a “Mutual General

Release of Claims” provision that requires the parties to release and forever discharge any and all

claims, known and unknown, they may have against each other. (Doc. 19-1 at 2-4).

Additionally, the proposed settlement agreement contains other non-cash concessions, including

a provision entitling the prevailing party of a subsequent lawsuit to fees and costs, and a

confidentiality stipulation preventing the parties from disclosing the terms of the agreement.

(See id. at 4).




                                                  5
   Case 2:19-cv-00888-MRM Document 20 Filed 03/16/20 Page 6 of 8 PageID 66




       As the parties correctly note (Doc. 19 at 6-7), several jurists in this District have

expressed the view that non-cash concessions by an employee affect both the “fairness” and “full

compensation” components of a settlement, and require their own fairness finding. See Jarvis v.

City Elec. Supply Co., No. 6:11-cv-1590-Orl-22DAB, 2012 WL 933057, at *5 (M.D. Fla. Mar. 5,

2012), report and recommendation adopted, 2012 WL 933023 (M.D. Fla. Mar. 20, 2012).

       Notwithstanding this line of cases, other jurists in this District have approved non-cash

concessions in FLSA settlement agreements where the concessions were negotiated for separate

consideration or where there is a reciprocal agreement that benefits all parties. Bell v. James C.

Hall, Inc., No. 6:16-cv-218-Orl-41TBS, 2016 WL 5339706, at *3 (M.D. Fla. Aug. 16, 2016),

report and recommendation adopted, No. 6:16-cv-218-Orl-41TBS, 2016 WL 5146318, at *1

(M.D. Fla. Sept. 21, 2016); Smith v. Aramark Corp., No. 6:14-cv-409-Orl-22KRS, 2014 WL

5690488, at *4 (M.D. Fla. Nov. 4, 2014).

       Here, the parties sufficiently explain why the identified non-cash concessions are fair and

reasonable. Specifically, the parties explain that in exchange for a release of non-wage claims,

Defendants “will pay the Plaintiff separate consideration of $100.00, plus a mutual general

release.” (Doc. 19 at 3). The greatest indicia that these non-cash concessions do not

compromise the fullness and fairness of the proposed settlement is that “[t]his was an offer made

by Plaintiff in the matter in order to increase the total value of the settlement for an amount that

Plaintiff deemed appropriate for a general release of claims.” (Id.). The parties explain that

“Plaintiff offered the option of a general release to Defendants. The consideration for this

release was proposed by Plaintiff, and accepted by Defendants as proposed.” (Id.).

       This instance is not one where such a “pervasive release in an FLSA settlement

introduces a troubling imponderable into the calculus of fairness and full compensation.”




                                                  6
   Case 2:19-cv-00888-MRM Document 20 Filed 03/16/20 Page 7 of 8 PageID 67




Moreno v. Regions Bank, 729 F. Supp. 2d 1346, 1351 (M.D. Fla. 2010). Adequate counsel

represented both parties while the parties negotiated and included separate consideration for the

non-cash concession. Plaintiff, additionally, “has stated in particular that he has no other

claims,” (Doc. 19 at 3), thereby negating the concern that the consideration Defendants paid

Plaintiff would otherwise be a windfall for Defendants. Ultimately, and especially considering

that Plaintiff first proposed the general release and consideration therefor, the Court finds the

non-cash concessions of the proposed settlement agreement a fair and reasonable compromise.

                                         CONCLUSION

       The Court finds the proposed settlement agreement a fair and reasonable compromise of

Plaintiff’s FLSA claim. The parties have adequately explained their negotiation process and any

discrepancies that may otherwise give the Court pause. Specifically, the parties have

demonstrated the fairness and reasonableness of any discrepancy in the amount Plaintiff claimed

and will receive, the costs and fees Defendants will pay Plaintiff’s attorney, as well as the

fairness of the proposed agreement’s non-cash concessions.

       For these reasons, the Court ORDERS that:

       1.      The parties’ Joint Motion to Approve Settlement Agreement and to Dismiss with

               Prejudice (Doc. 19) is GRANTED.

       2.      The Settlement Agreement and Mutual General Release of Claims (Doc. 19-1) is

               APPROVED “as a fair and reasonable resolution of the parties’ bona fide dispute

               under the FLSA.”

       3.      The case is DISMISSED with prejudice.

       4.      The Clerk is DIRECTED to enter judgment, terminate any pending motions and

               deadlines, and close the file.




                                                  7
  Case 2:19-cv-00888-MRM Document 20 Filed 03/16/20 Page 8 of 8 PageID 68




       DONE and ORDERED in Fort Myers, Florida on March 16, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         8
